Citation Nr: 0511454	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-11 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel





INTRODUCTION

The veteran has service as a recognized guerilla from 
November 3, 1944, to August 15, 1945.  The veteran also 
served in the Regular Philippine Army from August 16, 1945, 
to September 18, 1945.  The veteran died in October 2001.  
The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.



FINDINGS OF FACT


1.  According to the certificate of death, the veteran died 
in October 2001 from cardiopulmonary arrest.  The underlying 
causes were listed as sepsis, pneumonia, acid base imbalance, 
and T/O colonic tumor.

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3.  The record contains no indication that the veteran's 
death was proximately due to or the result of his period of 
service, or a service-connected disease or injury.

4.  A claim for VA benefits was not pending at the time of 
the veteran's death.

5.  There is no demonstration of qualifying military service 
for nonservice-connected pension benefits.



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause death, nor 
may it be so presumed. 38 U.S.C.A. §§ 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).

2.  The appellant is not entitled to accrued benefits.  38 
U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2004).

3. The veteran's military service is not qualifying service 
for VA nonservice-connected disability pension benefits.  38 
U.S.C.A. § 107(a) & (b) (West 2002); 38 C.F.R. §§ 3.40(a), 
3.41 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are September 2002 and October 2004 letters that 
notified the appellant of any information and evidence needed 
to substantiate and complete the claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letters provided the 
substantive standard to validate a claims of service 
connection, non-service connected pension and accrued 
benefits.  Additionally, VA indicated which portion of that 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.  In this case, an application was 
received in August 2002.  Thereafter, the RO provided notice 
in September 2002 and October 2004.  Additionally, the 
appellant was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes obtaining a medical examination when 
such is necessary to make a decision on the claim.  The 
record contains the following:  service medical records; 
treatment records from Ilocos Training and Regional Medical 
Center; medical certificates from Ilocos Training and 
Regional Medical Center dated in August 2002 and September 
2002; and a lay statements from a fellow serviceman.  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.  The veteran is not prejudiced by 
the Board's deciding the appeal


I. Factual Background

The service department has certified that the veteran has 
recognized guerilla service from November 3, 1944, to 
August 15, 1945.  The veteran also served in the Regular 
Philippine Army from August 16, 1945, to September 18, 1945.  
Service medical records include a September 1945 examination 
and February 1946 discharge examination, which reported 
entirely normal results.

The appellant has submitted a June 1979 certification for 
hospitalization and medical care and treatment at the VMMC 
Annex Ward; however, no specific disability or disorder is 
listed. 

The veteran's death certificate lists the immediate cause of 
death as cardiopulmonary arrest.  The underlying causes 
listed were sepsis, pneumonia, acid base imbalance and T/O 
colonic tumor.  Treatment records from Ilocos Training and 
Regional Medical Center reveal that the veteran's condition 
began a month prior to his death as constipation with 
decreased caliber of stool with abdominal pain.  

The appellant has also submitted medical certificates from 
Ilocos dated in August 2002 and September 2002.  These state 
that the veteran was treated at that hospital for four days 
in October 2001 and that he expired.  The August 2002 medical 
certificate listed the following diagnoses: sepsis, 
pneumonia, acid base imbalance and probable colonic tumor.   
Also, cause of death was listed as cardiopulmonary arrest, 
sepsis, pneumonia, acid base imbalance, and probable colonic 
tumor.  The September 2002 medical certificate stated that 
the veteran was diagnosed as having intestinal obstruction, 
partial, probably secondary to colonic tumor and that the 
cause of death was ascertained as cardiopulmonary arrest, 
with sepsis, pneumonia, acid base imbalance and probable 
colonic tumor.

Also of record is an October 1947 statement from fellow 
serviceman, Mr. [redacted].  Mr. [redacted] asserts that he 
inducted the veteran into the 121st Infantry on August 18, 
1942.  The veteran then fell into enemy hands on or about the 
middle part of November 1942 and was taken as a POW and held 
in a concentration camp in Capas, Tarlac.


II. Analysis

1. Service connection for the cause of death

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
The disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including hypertension, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service, 
including hypertension.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  38 C.F.R. § 3.309(c) 
(2004).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

As set forth above, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In this case, the cause of the 
veteran's death as listed on the death certificate as 
cardiopulmonary arrest.  The underlying causes were listed as 
sepsis, pneumonia, acid base imbalance, and probable colonic 
tumor.  According to the record, the veteran did not have any 
service-connected disability preceding his death.  
Additionally, there is no medical evidence of service 
incurrence or aggravation of a disease or injury, nor any 
medical evidence of a nexus between any claimed in-service 
disease or injury and cause of death.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

The appellant has submitted a June 1979 certification for 
hospitalization and medical care and treatment at the VMMC 
Annex Ward; however, no specific disability or disorder is 
listed.  Moreover, the veteran's treatment records from 
Ilocos Training and Regional Medical Center reveal that the 
veteran's condition began a month prior to his death as 
constipation with decreased caliber of stool with abdominal 
pain.  The appellant has also submitted medical certificates 
from Ilocos dated in August 2002 and September 2002.  These 
certificates list the cause of death as cardiopulmonary 
arrest, with sepsis, pneumonia, acid base imbalance, and 
probable colonic tumor; however, they do not provide a nexus 
to service.

Furthermore, the veteran died fifty-six years after 
discharge, and the remoteness of the event from the incidence 
of service does not lend support to the claim that he died as 
a result of an in-service disease or injury.  The lack of 
medical evidence during those fifty-six years further weighs 
against the claim.

Finally, Mr. [redacted] October 1947 statement that the 
veteran was taken as a POW on or about the middle part of 
November 1942 is noted.  The service department, however, has 
not certified any period of service prior to November 3, 
1944.  The service department's determination is binding upon 
VA. 38 C.F.R. § 3.203; see Duro v. Derwinski, 2 Vet. App. 530 
at 532 (1992).  Accordingly, the presumptions for POW status 
are not for application.

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between the cause 
of the veteran's death and his period of service.  The 
appellant's personal opinions, offered without the benefit of 
medical training or expertise, is not competent evidence 
required to determine an etiologic relationship between the 
cause of the veteran's death and service.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.

There is simply no competent evidence linking the cause of 
the veteran's death to any service-connected disability or to 
his period of active duty service.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5107(b); 38 C.F.R. §§ 3.5, 3.102, 
3.303, 3.312.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is 
inapplicable.  See Gilbert, 1 Vet. App. at 55.



2. Accrued benefits

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits, due and 
unpaid for a period not to exceed two years (for deaths 
before December 16, 2003), to which the veteran was entitled 
at the time of his death under existing ratings or based on 
evidence in the file at the time of the veteran's death.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  Also, under 
38 U.S.C.A. § 5121(c), a claim for accrued benefits must be 
filed within one year after the date of death. 38 U.S.C.A. § 
5121(c).

Although the veteran's claim terminates with his death, the 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claim for 
VA benefits by submitting a timely claim for accrued 
benefits. 38 U.S.C.A. § 5121 (West 2002); see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  Thus, although the claim 
for accrued benefits is separate from the claims of service 
connection filed by the veteran prior to his death, the 
accrued benefits claim is derivative of the veteran's claim 
and the appellant takes the veteran's claim as it stood on 
the date of his death.  See Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 
(Fed. Cir. 1998).

In this case, the appellant claims that she is entitled to 
accrued benefits; however, after review of the claims folder 
the Board does not find that the veteran had a pending claim 
at the time of his death.  Accordingly, the appellant's 
appeal is denied.

3. Nonservice-connected disability pension

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1 (d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces. 38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service as a Philippine 
Scout in the Regular Army inducted between October 6, 1945, 
and June 30, 1947, inclusive, and in the Commonwealth Army of 
the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.40(b), (c), and (d).  In general, 
service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, including recognized guerilla service, 
shall not be deemed to have been active military, naval, or 
air service for the purposes of awarding non-service-
connected pension benefits.  See 38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.  Persons with service in the Philippine 
Commonwealth Army, USAFFE, including the recognized 
guerrillas, or service with the new Philippine Scouts under 
Public Law 190, 79th Congress shall not be deemed to have 
been in active military service with the Armed Forces of the 
United States for the purpose of establishing entitlement to 
non-service-connected disability pension.  See 38 U.S.C.A. § 
107; 38 C.F.R. § 3.40(b), (c), (d).  

The service department has certified that the veteran had 
service as a recognized guerilla from November 3, 1944, to 
August 15, 1945.  The veteran also had Regular Philippine 
Army from August 16, 1945, to September 18, 1945.  Service in 
the Regular Philippine Scouts, the Insular Force of the Navy, 
Samoan Native Guard, and Samoan Native Band of the Navy is 
included for pension, compensation, dependency and indemnity 
compensation, and burial allowance.  38 C.F.R. § 3.40(a).  
Service in the new Philippine Scouts, however, is not deemed 
to have been active military service with the Armed Forces of 
the United States for purposes of establishing entitlement to 
non-service-connected death pension benefits.  The service 
department's determination is binding upon VA. 38 C.F.R. 
§ 3.203; see Duro, 2 Vet. App. 530, 532 (1992).  In addition, 
the official documents do not indicate, and the appellant 
does not contend, that the veteran had any service that would 
render him eligible for pension; e.g., service as an Regular 
Philippine Scout.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994); see also 38 C.F.R. § 3.8(a).

The Board is bound by the service department's findings and 
the applicable legal criteria.  The veteran's type of service 
simply does not meet the requirements of active military 
service for eligibility to VA death pension benefits; 
therefore, the appeal must be denied.


ORDER

Entitlement to service connection for the cause of death is 
denied.

Entitlement to accrued benefits is denied.

Entitlement to non-service-connected death pension benefits 
is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


